Citation Nr: 1708680	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder; to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975 and October 2003 and January 2004.  The Veteran also had additional periods of National Guard service from August 1981 to October 1987 and from May 2003 until September 2005.

This matter comes before the Board of the Veteran's Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claim for additional development in November 2013 and July 2014.  The case is again before the Board.


FINDING OF FACT

Depressive disorder is attributable to service.


CONCLUSION OF LAW

Depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In July 2014, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to forward the Veteran's file to a VA examiner to determine the nature and likely etiology of the Veteran's acquired psychiatric disorder(s) identify any current diagnosed Axis I disorder, and reconcile conflicting diagnoses of record.  Specifically, the VA examiner was to render an opinion regarding the etiology of the diagnosed unspecified mood disorder.  The VA examiner was then to indicate whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability originated in service or was otherwise related to the Veteran's active duty.  The VA examiner was also to comment on whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability was (A) caused or (B) aggravated by the service-connected spine disability.  The VA examiner was to provide a clear rationale for all opinions provided and discuss all facts and medical principles.  If any benefit sought on appeal remained denied, the Veteran and his representatives were to be provided a Supplemental Statement of the Case (SSOC).

In November 2014, a VA examiner reviewed the Veteran's file and identified the Veteran's Axis I disorders (borderline personality disorder and alcohol use disorder) and stated it was unlikely the Veteran had a mood disorder, although he had "mood symptoms."  The VA examiner reconciled the conflicting diagnosis of record.  Given the VA examiner rendered an opinion regarding the Veteran's etiology of the mood symptoms and its relationship to the Veteran's service.  The VA examiner also commented on the probability that the Veteran's other identified psychiatric disabilities were caused or aggravated by the service-connected spine disability.  The VA examiner provided a clear rationale for his opinion regarding the mood symptoms.  In September 2016, the RO issued the Veteran and Veteran's representatives an SSOC.



Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist was satisfied by a letter sent in September 2009.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records and service personnel records have been obtained and appear to be complete.  A private examination and private medical opinion were also submitted and associated with the claim.  In addition, VA obtained any relevant post service VA treatment records referable to the Veteran's acquired psychiatric claim. 

The Veteran has undergone a VA examination in connection with his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  The Veteran was provided VA examinations regarding his acquired psychiatric claim in October 2009, April 2012, and January 2014, with an additional VA medical opinion in November 2014.  The Board finds that these examinations and opinions provide sufficient information to decide the claim.

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may now be considered on the merits.

Acquired Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran seeks service connection for an acquired psychiatric disorder.  The Veteran has been variously diagnosed with depression and other psychological disorders discussed in detail below, such as adjustment disorder, bipolar disorder, borderline personality disorder, and an unspecified mood disorder. 

The Veteran and the Veteran's representative have argued that the Veteran's depression or other acquired psychiatric disorders was either secondary to his back issues, which occurred in 2003 and caused the Veteran to not be deployed to Iraq.  See, e.g., April 2012 VA mental disorders (other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) (reporting the Veteran traced his mental health condition due to back issues which made him non-deployable to Iraq); August 2010 private examination.  The Veteran has also advanced other arguments for the beginning of his claimed acquired pyschratic disorder.  In the August 2010 private examination, for example, the Veteran stated his symptoms of depression and anger started after he was not deployed to Vietnam in the early 1970s, after he left service in 1975, and were related to his being found undeployable to Iraq in 2003.  See, e.g., August 2010 private examination (containing statements that the Veteran claimed his depression and anger problems were caused by all three events).

For the first period of service, the Veteran's May 1975 separation examination disclosed that the psychiatric evaluation was normal.  The veteran reported a history of depression or excessive worry.   

The Veteran's injury was service-connected as status post cervical disc surgical procedure with degenerative joint disease at a C4-5, cord impingement, and an osteophyte.  

A service personal record dated May 2004 contained a "findings of the informal line of duty investigation pertaining to the injury sustained on active duty for training" related to "incident of November 2003" and contains a note "approved -  in line of duty" for both cervical strain and "This episode only for Depression."  See December 2013 service personnel records.  The accompanying treatment documents, including a radiological examination report dated November 2003 and a medical document entitled "Report of Medical Assessment," dated January 2004 do not contain any references to depression.  The accompanying documents only list "diagnosis: severe cervical spine and nerve compression chronic."  A document entitled Immediate Release from Active Duty for Non-Deplorability lists "medical-sever DJD C-spine" as the reason for non-deployable status.  A February 2004 private medical record discussing the Veteran's back disability lists "co-morbidities" with "Depression (ICD-311)," i.e. depressive disorder not otherwise specified.  There is no accompanying documents or other information regarding the notations of "depression."  

In contract, there is a May 2003 medical examination reporting the Veteran's psychiatric evaluation as "normal."  VA treatment documents dated from July 2004 to May 2005 contained negative depression screens.  See May 2005 VA treatment records. 

The Veteran underwent a psychological consultation, with notes dated October 2007, in conjunction with a hospitalization and treatment for alcohol dependency.  See April 2010 VA medical treatment (containing VA treatment records from October 2007-October 2009).  A history of depression is reported in an October 2007 VA treatment document and again in VA treatment records thereafter.  Id.  The VA treatment records state that the Veteran "cut his wrist superficially" at 16 years old, but denied recent suicidal or homicidal feelings since that time and stated he not been treated for depression.  Id.  The Veteran reported a history of alcohol abuse, including treatment three times, the first time in 1990 and the last time in 1996.  Id.  The Veteran also reported worsening drinking because of a divorce and loss of his job and reported his drinking was exacerbated by guilty feelings related to his marital problems.  Id.  The Veteran reported that "he feels some depression and anxiety which he attributes to distress over the marital problems."  Id.  The Veteran recounted recent depression and anxiety, but denied the following: suicide or homicidal ideation, hallucination, and delusions.  He was reported to have normal hygiene and orientation, adequate recall, logical speech, and was otherwise reported to have no abnormal or recorded issues related to his mental status.  Id.  He was diagnosed with alcohol dependency, adjustment disorder with mixed anxiety and depressed mood, and personality disorder NOS in October 2007.  Id

In a VA psychology record in November 2007, the Veteran said, at the time, he felt happy and related his moderate depression to guilt associated with his alcohol's effect on his relationship with his children and anxiety about returning home after treatment.  The Veteran also reported that his drinking relapse was caused by marital issues and the Veteran related his depression and anxiety to the effects his alcohol abuse had on his family.  See VA treatment records dated October and November 2007. 

There is a notation from September 2011 and April 2012 noting depressed or having feelings of depression.  Otherwise, the Veteran's VA treatment records post-2007 largely contain negative depression screenings.  

The Veteran has been diagnosed with a variety of mental disorders in VA and private examinations and opinions.  The Veteran's VA treatment records contain a diagnosis of depression in October 2007.  Id.  A November 2007 VA discharge summary recorded that the Veteran had an "adjustment disorder with mixed anxiety and depression."  An undated VA outpatient treatment note reported the Veteran to be diagnosed with a mood disorder and had complaints of depression, tension, and problems with concentration and controlling violent behavior.  A private opinion dated August 2009 stated that the Veteran had "significant depression as a result of the back pain and disability."  An August 2010 private examination included both a diagnosis on Axis I of "bipolar disorder, most recent episode depressed moderate (due to condition caused by neck injury)" and on Axis II as "Borderline Personality Disorder, Severe."  

Additionally, there is a reference to a diagnosis of paranoid schizophrenia.  The August 2010 private examination stated that the Veteran had previously, in 1975, been diagnosed with paranoid schizophrenia.  However, there is no evidence of record regarding a diagnosis of paranoid schizophrenia and the August 2010 private examiner and later VA examinations, described below, found that the Veteran did not meet the criteria for schizophrenia at the time of the examination.  Medical treatment documents relating to the Veteran's service in the National Guard, dated from August 1981 to July 1985, reported normal psychiatric evaluations.  See December 2013 service treatment records.  Neither the Veteran's representative, the Veteran, nor any evidence of record suggest that the Veteran had paranoid schizophrenia or that it was related to service. 

An October 2009 VA Compensation and Pension Examination for Mental Disorders (Except PTSD and Eating Disorders) reported a history of alcohol abuse and that the Veteran was being treated for depression.  The Veteran attributed his depression to being deemed unfit for deployment and being discharged from the military.  The Veteran said his depression caused him to lose his job and that his marriage issues were related to his depression.  The VA examiner noted that the record reported that the Veteran's marital and job issues were caused by his alcohol dependency and extramarital affairs.  The Veteran had since remarried.  The Veteran complained of rarely feeling happy, had insomnia, had adequate motivation, rarely went out, had minor lapses in memory, had minor verbal acting out, and feared ruining his marriage.  His mood was described as depressed.  The VA examiner diagnosed him with alcohol dependency, "reportedly in full remission," and stated that the Veteran did not have a mood disorder, but only mild mood symptoms and there was no relationship between the Veteran's service-connected disability and the mood symptoms. 

A private mental status examination dated August 2010 reported that the Veteran had a short attention span, coherent and appropriate speech (but somewhat circumstantial), unimpaired abstract ability, normal affect, impatient mood and mood swings ("angry, happy, depressed") with crying spells, history of self-harm (cutting) starting in 1982 and ending sometime in the past, variable energy levels, maniac episodes (including agitation and psychometric pressure), generalized anxiety, fear of being alone, anger problems (including periods of violence), urges to harm others (but no history of fighting or assault) and actual harm to animals, obsessive thoughts, and paranoid delusions about ex-wife and ex-father-in-law and generalized distrust of others (including fear that "some malignant fate is out to get him").  The Veteran denied hallucinations or frightening thoughts and impulses and denied any feelings of supernatural force or influence.  The Veteran reported intense, unstable, stormy, and borderline quality interpersonal relationships.  Veteran had insomnia, but was well-orientated to time, place, and person and had normal thought process and memory.  The private examiner found the Veteran had bipolar disorder and borderline personality disorder.  The private examiner found that the Veteran's problems associated with these disorders were "an ongoing life pattern, which was exacerbated by his military service, especially when declared non-deployable . . . It was clear that the patient's depression was directly caused by his neck injury and discharge from the service."  

In an April 2012 VA mental disorders (other than PTSD and Eating Disorders) DBQ, the Veteran linked his current mental health concerns with being "dissatisfied with [his] life" and stated he had "no goals, no sense of accomplishment."  The Veteran reported crying spells, depressed mood, sleep disturbance (sleeping only three to five hours per night), and irritable, but denied suicidal ideation.  After psychological testing, the VA examiner found that the Veteran's results showed "gross over-reporting of symptoms and functional impairment."  As a result, the VA examiner could not confirm a psychiatric diagnosis (although the VA examiner did not rule out that one was possible).  Given the Veteran's exaggeration of his symptoms, the VA examiner had "no way of knowing exactly what is going on with the Veteran."

Even taking the Veteran's statements at face value, the April 2012 VA examiner found that the Veteran's depression symptoms were related to dissatisfaction with life, not his service-connected cervical spine disability.  The VA examiner also indicated that the mental health professional hired by the Veteran's attorney (the private examination dated August 2010), who stated that the Veteran had a bipolar disorder connected to his service-connected cervical spine disability, was inaccurate.  The VA examiner stated that the August 2010 private examination was not an accurate diagnosis based on the Veteran's symptoms.  Even if accurate, there was no "extant clinical literature" attesting to a connection between neck injuries and bipolar disorder and no "collateral treatment records that would suggest a relationship among his reported psychiatric symptoms and his service-connected conditions."

In a January 2014 Mental Disorder (other than PTSD and Eating Disorders) DBQ and Medical Opinion, the Veteran reported mood issues, ongoing dysthymic and irritable mood, low frustration tolerance, fatigue, anhedonia, apathy, that he is moody and snapped at people, that he does not like to engage with people unless his wife is nearby, and had insomnia and a history of self-mutilation (although not in recent years).  The Veteran denied suicidal ideation and feelings of hopelessness, and denied crying that day.  The VA examiner reported a long history of alcohol related issues.  The VA examiner categorized the Veteran's symptoms as "depressed mood," "chronic sleep impairment," and "difficulty in establishing and maintain relationships."  The VA examiner's behavioral observations did not note anything abnormal, besides mildly dysthymic affect.  The VA examiner, based upon psychological testing, found that the Veteran over-reported his symptoms and functional impairment on the latter half of the test, but still suggested moderate to episodically significant depression and anxiety symptoms.  The Veteran also was administered the MCMI-3 with results typical of borderline personality disorder and dysthymic disorder.  

The VA examiner's January 2014 opinion ruled out bipolar disorder as not supported by the current psychological testing and interview data, but that the Veteran did have alcohol dependency.  The VA examiner noted that the Veteran's history of alcohol dependency made it hard to diagnose a mood disorder, as alcohol is known to produce depressive symptoms.  The VA examiner concluded by stating that, while the Veteran had depressive symptoms, the Veteran's symptoms were more consistent with his alcohol dependency and did not find clear connection between depression symptoms and the service-connected back condition.  Specifically, the VA examiner stated the only evidence attesting to a link between the back condition and the depression symptoms were the Veteran's "ex post facto self-reported history which has been somewha[t] inconsistent in his attributions of causation for the reported depressive symptoms in archival data."  The VA examiner found it was less likely than not that the depressive mood symptoms were due to military service.

The most recent VA examination in November 2014 contained a statement that the Veteran has Borderline Personality Disorder and Alcohol Use Disorder.  The examiner stated that the Veteran's reports of mood symptoms are largely related to these two disorders.  The VA examiner stated the majority of mood related symptoms historically reported in records from the time of service were related to Borderline Personality Disorder and heavy alcohol use.  The VA examiner stated that the Veteran's mood symptoms are likely not caused by his service-connected back disorder. 

The Veteran and the Veteran's have claimed that the Veteran has depression and that depression is related to service.  The Veteran's back injury, which is service connected, is shown.  A notation of "depression" immediately after service, listed as related to his back injury, is also shown.  There is notations outside of the claim period of diagnosis for a mood disorder, depression, and an adjustment disorder in VA treatment documents.  There are also notations of "feeling depressed," in depression screenings, but no formal diagnosis.  The VA examiners in the January and November 2014 opinion found that that the Veteran's symptoms were related to his alcohol dependency and personality disorder and did not justify a mood or depressive disorder.  Additionally, the probative evidence is against a finding of a causal relationship, i.e., a nexus, between the back injury and the current psychiatric symptoms.

The Veteran and his representative have made lay assertions regarding his back injury and his current psychiatric symptoms.  Neither is trained in the medical profession.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the origin of a psychiatric disorder is not the type of matter that a lay person is competent to make.  

The Board notes that there are conflicting medical opinions regarding the Veteran's current diagnosis and etiology of any mental disorders.  As an initial matter, all the examinations and opinions, both VA and private, were provided by competent medical professionals.  The October 2009, August 2010, April 2012, January 2014 and November 2014 VA examinations and medical opinions were all provided by licensed psychologists.  The August 2010 private examination and the August 2009 private medical opinion were also both undertaken by medical professionals, a doctor in August 2009 and a licensed psychologist in August 2010.  No reasons exist to doubt their competency to opine on this matter. 

However, the private medical opinion and the private examination are entitled to less weight then the VA examinations.  The August 2009 did not mention any medical documents and included only a formulaic disclaimer at the end of the document that "[t]his evaluation has been conducted on the basis of the medical examination and on the review of records provided."  The August 2009 private opinion contains only two conclusory sentences regarding the Veteran's "significant depression" and that the Veteran "feels that some of his depression occurred because he was unable to reenter the military to go to Iraq."  The medical opinion did review the Veteran's medical files and there is no supporting facts or data.  Therefore, this opinion is entitled to little weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The August 2010 private examiner also did not review any medical records.  As a result, the August 2010 private examination did not consider the effects of the Veteran's alcohol dependency and its relationship to the Veteran's reported symptoms.  While the private examination discussed the Veteran's past history of alcohol abuse in his 20s (in the 1970s) and mentions that the Veteran stopped drinking in 2007, the private examiner did not discuss the more recent hospitalization, treatment, or issues with alcohol abuse.  Likewise, there is no acknowledgment of the Veteran's statements during the treatment in October 2007 that his depression symptoms were caused by marital and work problems, not service.  These are significant medical facts that were highly relevant to the claim, according the VA examinations.  As a result, the August 2010 private examination is also entitled to less probative weight than the VA examinations, specifically the January VA examinations and November 2014 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA examiners in October 2009, April 2012, January 2014, and November 2014 opinion all reviewed the Veteran's file.  In particular, the January 2014 VA examination fully addressed the Veteran's depression symptoms in detail and provided psychological testing regarding the Veteran's psychiatric disabilities.  The November 2014 VA opinion additionally discussed the Veteran's mood symptoms and etiology.  The VA examinations and their supporting medical opinions described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM, and provided a reasoned analysis.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The VA examination in October 2009 diagnosed alcohol dependency, in full remission, and stated that the Veteran did not have a mood disorder, but only "mild mood symptoms."  The April 2012 VA examination could not confirm a psychiatric diagnosis, given the Veteran's pattern of over-reporting symptoms and functional impairment.  The January 2014 VA examination indicated that the Veteran had borderline personality disorder, alcohol dependency, and an unspecified mood disorder.  While clinical scales suggested moderate to episodically significant depression and anxiety symptoms, the VA examiner found that the Veteran's alcohol use disorder meant a prior mood disorder, including depression, could not be diagnosed and that the Veteran's symptoms were consistent with alcohol dependency.  The VA examiner ruled out bipolar disorder, as there was no evidence of manic or hypomanic or psychotic symptoms.  The November 2014 VA opinion by the same examiner clarified that the borderline personality disorder and alcohol use disorder were the primary diagnosis and that any historical mood-related symptoms were caused by these two disorders.

In contrast, the Veteran's VA treatment records note, as listed above, adjustment disorder with mixed anxiety and depressed mood, along with reports of depression.  There is an additional undated diagnosis of a mood disorder.  However, the VA examiner in the January 2014 VA examination and in the November 2014 VA opinion noted that alcohol dependency and abuse would have made a diagnosis of depression or a mood disorder difficult at that time.  Whatever the symptoms, it was clear from the VA treatment documents that the Veteran's depression and anxiety were related to marital and work problems (loss of a job and a divorce), exacerbated by his alcohol use, as specified in the VA treatment documents in  October 2007 and in the January 2014 VA examination and the VA November 2014 opinion.  For example, a note in the October 2007 VA treatment records specifically stated that the Veteran reported that "he feels some depression and anxiety which he attributes to distress over the marital problems."  The Veteran did not mention service, events in service, or attribute depression or other mood symptoms to service at the time.  

The Veteran's alcohol abuse disorder has currently been found to be in remission.  See April 2010 VA medical treatment (containing VA treatment records for alcohol abuse starting in October 2007, noting last drink in September 2007); October 2009 VA examination (noting the Veteran had stopped drinking in 2007 and his alcohol abuse disorder was in remission); January 2014 VA examination (noting the Veteran reporting having last had a drink in 2011, but that alcohol use disorder was still diagnosed as in sustained remission).  There is no evidence of record that the Veteran's alcohol abuse is secondary to, or caused by, a service-connected disability.  38 C.F.R. §§ 3.301, 3.310; Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The evidence of record reports the Veteran's issues with alcohol started prior to any service-connected disability.  See, e.g., April 2010 VA medical treatment (containing VA treatment records for October 2007 and noting that alcohol problems had existed since the Veteran was 18, 35 years prior).

Finally, while the Veteran has a diagnosis of borderline personality disorder, a personality disorder is not a disease or injury within the meaning of VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9. 

In sum, the most probative January 2014 VA examination, along with the probative November 2014 VA opinion, found that the Veteran's primary diagnoses were "borderline personality disorder" and "alcohol use disorder."  Neither of these was caused by service.  To the extent that the Veteran had mood, depression, or anxiety related symptoms, none of these could be found to be "related in any way to military service."  See January 2014 VA examination; November 2014 VA opinion.  According to the VA treatment documents and the probative VA examinations and opinion, the alcohol dependency and the Veteran's marital and work problems caused his depression and mood symptoms.  As such, criteria for entitlement for service connection for acquired psychiatric disorder have not been met and the Veteran's claim must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include depression, adjustment disorder, bipolar disorder, and an unspecified mood disorder, and to include as secondary to a service-connected cervical spine disability, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


